*887ON MOTION FOR REVIEW OF ORDER AWARDING APPELLATE FEES
PER CURIAM.
We have carefully considered Appellant’s Motion for Review of Attorney’s Fees Award and the related appendix. Appellant did not include a copy of the order awarding appellate attorney’s fees, nor did he include transcripts of the two hearings he asserts were held on that issue. We deny Appellant’s motion because, based on the record before us, we see neither error nor any abuse of discretion on the part of the trial court. Appellant has failed to carry his burden of demonstrating that the trial court erred or abused its discretion in determining the amount of appellate attorney’s fees awarded to Appellee. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
MOTION FOR REVIEW DENIED.
PALMER, TORPY, and EDWARDS, JJ., concur.